 

THIS SECOND AMENDMENT AND WAIVER AGREEMENT is made as of September 28, 2012,
between

 

LW EMERGING MARKETS OPPORTUNITIES MASTER FUND, LTD.

 

a corporation incorporated under the laws of the Cayman Islands, and the
transferee of LW Emerging Markets Natural Resources Opportunities Fund, Ltd.’s
entire interest under the Original Agreement and the Notes (“Lender 1”),

 

HAMPTON CORP.

 

a corporation incorporated under the laws of Cayman Islands (“Lender 2”),

 

LW LATIN AMERICA SHORT DURATION FUND, LTD

 

a corporation incorporated under the laws of Curacao, (“Lender 3”), and

 

Li3 ENERGY, INC.

 

a corporation incorporated under the laws of the State of Nevada, USA (the
“Borrower”).

 

and modifies the Credit Agreement among Lender 1, Lender 2, Lender 3 and the
Borrower, dated as of May 2, 2011, as amended by the Amendment and Waiver
Agreement among Lender 1, Lender 2, Lender 3 and the Borrower, dated as of
August 25, 2012 (the “Original Agreement”).

 

WHEREAS, the Borrower has recently closed on the second tranche of funding under
a transaction pursuant to which POSCO Canada Ltd. (“POSCAN”) has purchased for
cash equity securities of the Borrower on terms that were modified pursuant to
an Additional Agreement to Securities Purchase Agreement between Borrower and
POSCAN, dated as of August 17, 2012 (the “Strategic Funding”);

 

WHEREAS, the Borrower and POSCAN desire that all of the proceeds of the
Strategic Funding be used for the Borrower’s work program;

 

WHEREAS, certain of the Lenders, or their affiliates, have loaned money to the
Borrower in a series of transactions pursuant to which Borrower has issued
$650,000.00 aggregate principal amount of its 15% Promissory Notes (the “Bridge
Notes”);

 

WHEREAS, There is currently $437,867.22 aggregate principal and accrued interest
amounts outstanding under the Bridge Notes, and $1,696,938.36 aggregate
principal and accrued interest amounts outstanding under the Notes;

 

WHEREAS, to date, the Lenders and the holders of Bridge Notes have foreborne
from taking any action to enforce their Notes and Bridge Notes; and

 

WHEREAS, the Lenders have agreed to certain modifications to the terms of the
Notes in order to facilitate the Strategic Funding, subject to the terms and
conditions set forth herein;

 

 

 

 

NOW, THEREFORE, it is agreed as follows:

 

1.            Defined Terms. Capitalized terms used but not defined herein have
the respective meanings ascribed to them in the Original Agreement.

 

2.            Extention of Maturity; Elimination of Coupon. (a) The Original
Agreement is hereby amended, effective immediately, to change the Principal
Payment Date of each Note from June 30, 2012 to September 28, 2013. All accrued
interest on the Notes to date is being paid by Borrower pursuant to Section 3(c)
hereof, and the Notes shall henceforth not accrue any interest. The aggregate
Principal Amount of the Notes is hereby amended to be US$1,880,000.00 (One
Million Eight Hundred Eighty Thousand dollars) payable on the Principal Payment
Date, as amended. Thus at the new Principal Payment Date, the Borrower will pay
the Principal Amount to the Lenders, in such proportions as is set forth on
Schedule I hereto. The parties hereby acknowledge that the Principal Amount, as
amended, reflects an Original Issue Discount of 12.1% from today through
maturity on the outstanding principal and accrued but unpaid interest amounts of
the Notes immediately prior to this Second Amendment and Waiver. In the event
the Notes are not repaid in full on or prior to September 28, 2013, interest
shall accrue on any unpaid balance at the rate of 20% per annum, payable on the
last day of each calendar month.

 

3.            Prepayment Requirements. (a) The Lenders and Borrower hereby
confirm that Section 3.02 of the Original Agreement shall not apply to any
issuance by Borrower of shares of its common stock otherwise than for cash,
including without limitation, the Borrower’s recently initiated program of
issuing up to 20,000,000 shares of its common stock to various parties to whom
Borrower is obligated, in lieu of cash payments of such obligations.

 

(b)            Each Lender hereby waives any right it may have, under Section
3.02 of the Original Agreement or otherwise, to have any obligations under the
Notes (whether Issue Price, Accrued Original Discount or otherwise) prepaid in
whole or in part out of the proceeds of the Strategic Funding, as amended. The
Lenders agree that the Borrower may use the net proceeds of the Strategic
Funding for any business purposes as may be determined by Borrower in its sole
discretion.

 

(c)            On the date hereof, Borrower shall pay: (i) all accrued but
unpaid interest under the Notes, constituting $19,500.22, in the aggregate; and
(ii) all accrued interest under the Bridge Notes, constituting $7,867.22.

 

(d) Upon Borrower’s satisfaction of the payment obligations set forth in Section
3(c) and Section 4 hereof, all Events of Default occurring prior to the date
hereof shall be be deemed cured, and any rights of Lenders with respect to such
Events of Default permanently waived; provided however, that such waiver shall
not affect any similar event occurring on or after the date hereof.

 

(e)            In exchange for, and upon surrender of, all outstanding Bridge
Notes, Borrower shall issue a new promissory note due November 2, 2012, in the
form of Exhibit A, in the principal amount of $430,000.

 

 

 

4.            Arrangement Fee. Borrower shall pay to LW Securities, S.A., an
arrangement fee of $37,600.00, representing two (2%) percent of the Principal
Amount of the Notes as amended hereby.

 

5.            Assignability. Section 12.01 of the Original Agreement is hereby
amended to read in its entirety as follows:

 

Section 12.01     Successors and Assigns: This Agreement shall be binding upon
and inure to the benefit of the Lenders and the Borrower and their respective
permitted successors and assigns, except that (a) the Borrower shall not assign
any rights or obligations with respect to this Agreement or any of the
agreements contemplated hereby without the prior written consent of the Lenders
(b) a Lender may assign (in an amount equal to at least U.S.$100,000 (or the
remaining balance thereof, if less)) all or any portion of its outstanding
Borrowings and remaining commitments to lend hereunder.

 

6.            Change in Conversion Price; Lock-Up. The Original Agreement is
hereby amended, effective upon the date hereof, to change the Conversion Price
of the Notes to U.S.$0.095 per share (subject to adjustment as provided in the
Original Agreement). The Notes may be converted at any time or from time to time
until repaid. The shares of common stock issued upon any such conversion shall
not be subject to any lock-up or other contractual restrictions on transfer to
which the Borrower is a party.

 

7.            Exchange of Notes. Each Lender shall promptly surrender its
original Note to Borrower, to be replaced by a new Note in the form attached
hereto as Exhibit B.

 

8.            Full Force and Effect. Except as modified hereby, the Original
Agreement remains in full force and effect. Without limiting the generality of
the foregoing, Section 3.02 of the Original Agreement requires that, if the
Borrower shall raise capital by the issuance of any of its securities (whether
debt, equity or securities convertible into equity securities) after the date
hereof, then the net proceeds (after offering expenses) of any such offering
shall be applied first to prepay the Issue Price of and Accrued Original Issue
Discount on the Borrowing until no amount payable by the Borrower under the
Original Agreement, as amended, or under the Notes remains outstanding

 

9.            Warrants. In connection with the sale and purchase of the Bridge
Notes, Borrower had proposed to issue three-year warrants (“Bridge Warrants”)
exercisable to purchase shares of Common Stock at an exercise price of $0.10 per
share. The parties hereby agree that the Borrower shall not issue any Bridge
Warrants in connection with the Bridge Notes, and that the Bridge Notes
themselves shall be the sole consideration provided to the Lenders for the loans
evidenced thereby.

 

10.            Counterparts. This Amendment may be executed in any number of
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument and shall be effective on the date when
each of the parties hereto has signed a copy hereof and shall have delivered the
same to the Lenders.

 

[Signature page follows immediately]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of this 25th day of
August 2011.

 

“Lenders”

 

Lender 1 Lender 2 LW EMERGING MARKETS   OPPORTUNITIES MASTER FUND, LTD. HAMPTON
CORP.

 

By: /s/ Carlos A. Zalles   By: /s/ Carlos A. Zalles Name: Carlos A. Zalles  
Name: Carlos A. Zalles Title: Director   Title: Attorney-in-Fact

 

Lender 3   LW LATIN AMERICA SHORT DURATION FUND, LTD  

 

By: /s/ Alfredo Gonzales & /s/ Javier Llanos   Name: Alfredo Gonzales & Javier
Llanos   Title: Attorneys-in-Fact  

 

“Borrower”

LI3 ENERGY, INC.

 

  By: /s/ Luis Saenz     Name: Luis Saenz     Title: Chief Executive Officer  

 

 

 

 

SCHEDULE I

(Lenders and Principal Amount of Notes, as Amended)

 

Lender  Principal Amount        LW EMERGING MARKETS OPPORTUNITIES MASTER FUND,
LTD  $940,000.00  HAMPTON CORP.   219,960.00  LW LATIN AMERICA SHORT DURATION
FUND, LTD   720,040.00         TOTAL  $1,880,000.00 

 

 

 



EXHIBIT A

 

PROMISSORY NOTE

 

 

U.S. $ XXX,XXX

Dated: September 28, 2012

 

 

FOR VALUE RECEIVED, the undersigned, Li 3 Energy Inc. (the "Borrower"), HEREBY
PROMISES TO PAY to the order of __________________, a _________ _________ (the
"Lender") the principal sum of U.S. $ XXX,XXX.xx on November 2th, 2012. The
Lender shall not transfer this Note and shall maintain it deposited under his
custody. Notwithstanding the foregoing, the Lender may grant to any one or more
individuals or financial institutions, participation or participations in all or
any part of the Lender's rights and benefits hereunder.

 

The Borrower promises to pay interest on the unpaid principal amount of the loan
evidenced hereby at a rate equal to Fifteen percent (15%) per annum (actual/360)
from the date hereof until such principal amount is paid in full. Any amount of
principal hereof which is not paid when due, whether at maturity, by
accelerations or otherwise, shall bear interest from the due date when due until
said principal amount is paid in full, payable on demand, at a rate per annum
equal to Two (2.00%) percent above the rate stated in the previous sentence.

 

Both principal and interest are payable in lawful money of the United States of
America to the Lender, in immediately available funds.

 

 

This Note shall be governed by the laws of the State of New York.

 

IN WITNESS whereof, the undersigned has caused this Note to be duly executed as
of 09/ 28 /12

 

 

      Li 3 Energy, Inc                                     Name:     Name:      
          Title:     Title:    

 

 



 

 

 

 

EXHIBIT B

 

[FORM OF NOTE]

 

THIS SECURITY WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME
TAX PURPOSES. THE HOLDER OF THIS SECURITY MAY CONTACT LI3 ENERGY, INC., MARCHANT
PEREIRA 150, OFICINA 803, PROVIDENCIA, SANTIAGO DE CHILE, CHILE, ATTENTION:
CHIEF EXECUTIVE OFFICER, FOR INFORMATION REGARDING THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE, YIELD TO MATURITY, COMPARABLE YIELD AND
PROJECTED PAYMENT SCHEDULE OF THIS SECURITY.

 

THIS SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.
HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT.

 

LI3 ENERGY, INC.

Amended and Restated

Zero-Coupon Convertible Note due September 28, 2013

 

Original Issue Date: May 2, 2011

Issue Price: U.S.$XXXXXXX

Amendment Date: September 28, 2012

Oustanding Principal and Accrued Interest on Amendment Date: U.S.$XXXXXXX

Principal Amount at Maturity: U.S.$ XXXXXXX

Original Issue Discount: U.S.$ XXXXXXX

 

 

 


LI3 ENERGY, INC., a Nevada corporation (the “Borrower”), promises to pay
to__________________________, or its permitted registered assigns, the Principal
Amount at Maturity of XXXXXXXXXXXXXXXXXXXXXXXX UNITED STATES DOLLARS (U.S.$
XXXXXXX) on September 28, 2013.


The Borrower issued this Note under a Credit Agreement dated as of May 2, 2011,
between the Company and the Lenders party thereto, as modified by the Amendment
and Waiver Agreement, dated as of August 25, 2011, and the Second Amendment and
Waiver Agreement, dated as of September 28, 2012 (and, as the same may hereafter
be amended from time to time, the “Credit Agreement”). The terms of this Note
include those stated in the Credit Agreement. Capitalized terms used herein and
not defined herein have the meanings ascribed thereto in the Credit Agreement.
This Note is subject to all such terms, and Note holders are referred to the
Credit Agreement for a statement of those terms.

 

This Note shall not bear interest except as specified in the Credit Agreement.
Original Issue Discount will accrue as specified in the Credit Agreement. This
Note is convertible into the Borrower’s Common Stock as specified in the Credit
Agreement. This Note may, and in some circumstances must, be prepaid as
specified in the Credit Agreement.


Dated: September 28, 2012

  LI3 ENERGY, INC.

 

  By:       Name:        Title: 

 

 

 

